DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one mechanism configured to cause production of pulses of the monochromatic x-ray radiation to provide pulsed monochromatic x-ray radiation to irradiate the subject matter of interest (see claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 10-18 of U.S. Patent No. 8,331,534;
claims 20-38 of U.S. Patent No. 9,066,702;
claims 10-20 of U.S. Patent No. 9,326,744; and 
claims 18-34 of U.S. Patent No. 10,299,743 
in view of U.S. Patent 4,174,481 and U.S. Patent 7,123,680. 
U.S. Patent Nos. 8,331,534; 9,066,702; 9,326,744 and 10,299,743 claim 
an x-ray apparatus comprising: 
an electron source configured to generate electrons; 
at least one first target arranged to receive electrons from the electron source, the at least one first target comprising material that, in response to being irradiated by the electrons, produces broad spectrum x-ray radiation; 
at least one second target arranged to receive at least some of the broad-spectrum x-ray radiation, the at least one second target comprising material that, in response to irradiation by broad spectrum x-ray radiation from the first target, produces monochromatic x-ray radiation; and 
at least one detector positioned to detect at least some of the monochromatic x-ray radiation produced from the at least one second target and transmitted through a subject matter of interest to form at least one image of at least a portion of the subject matter of interest.
U.S. Patent Nos. 8,331,534; 9,066,702; 9,326,744 and 10,299,743 do not explicitly claim an apparatus further comprising: 
at least one mechanism configured to cause production of pulses of the monochromatic x-ray radiation to provide pulsed monochromatic x-ray radiation to irradiate the subject matter of interest.

    PNG
    media_image1.png
    635
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    408
    494
    media_image2.png
    Greyscale



U.S. Patent 4,174,481 to Liebetruth (Left Fig. above), teaches an x-ray apparatus comprising an electronic mechanism (10) configured to cause production of pulses of x-ray radiation (see for example, Left Fig, shown above; see also col. 5:35-39 not shown above).
Alternatively, U.S. Patent 7,123,680 to Katada et al. (Right Fig. above), teaches an x-ray apparatus comprising a mechanical mechanism (22) configured to cause production of pulses of x-ray radiation (see for example, Right Fig, shown above).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatuses of U.S. Patent Nos. 8,331,534; 9,066,702; 9,326,744 and 10,299,743 such that they incorporated at least one mechanism configured to cause production of pulses of x-ray radiation to irradiate a subject matter of interest. One would have been motivated to make such a modification for the purpose(s) of reducing patient/subject radiation exposure by obtaining images using pulsed radiation, rather than continuous radiation as suggested by Liebetruth (col. 5:35-39) and Katada et al. (see for example, col. 1:26-29) and as is customarily practiced in radiography.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884